Poch, J. This matter coming on to be heard upon a joint stipulation for a portion of the complaint, which has been agreed to by Claimant, Lewis University, by its attorney Roman Okrei and by the Respondent by Tyrone C. Fahner, Attorney General of the State of Illinois, and the court being fully advised in the premises: Finds: The stipulation pertains exclusively to the contract period from July 1,1973, to September 20,1973, and does not pertain to the contract period from October 1, 1973, to May 31, 1974, which is only a portion of the complaint. The audit of the program during this contract period from July 1, 1973, to September 20, 1973, showed that $11,029.13 of the budgeted amount had not been expended for this project and should not be reimbursed to Claimant. The total contract amount for this partial period was $52,904.71 with $35,496.66 already paid leaving a difference of $17,408.05 in dispute. By reducing the $11,029.13 of unexpended budget amounts from the disputed amount, the actual amount expended on the project for this partial contract period was $6,378.92. It is hereby ordered that Claimant is granted a partial award of $6,378.92 for the contract period from July 1, 1973, through September 30, 1973, and further does not prejudice the rights of either party for the remaining portion of the contract between October 1, 1973, through May 31, 1974.